Citation Nr: 1647542	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  16-23 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pes planus.

2.  Entitlement to an effective date earlier than July 29, 2010, for the award of a 50 percent rating for bilateral pes planus.

3.  Entitlement to a rating in excess of 10 percent for lumbar spine strain with facet arthritis.

4.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to June 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  [A March 2016 rating decision granted an increased 10 percent rating for lumbar spine strain with facet arthritis, effective July 29, 2010.  As that award did not represent a total grant of benefits sought on appeal, the claim for an increased evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]

In an August 2016 written statement, the Veteran's attorney requested a 90-day stay in order to allow for the submission of additional evidence for consideration.  In a September 2016 letter, the Board notified the Veteran's attorney that this request was granted and that the appeal would be held in abeyance for 90 days.  On December 1, 2016, the Veteran's attorney submitted additional written argument, which the Board has duly reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims on appeal.

As an initial matter, the Veteran noted in his current claim (which was received by VA on July 29, 2010) that he was "currently being treated" for his bilateral pes planus and lumbar spine disabilities through the VA Southern Nevada Healthcare System.  At present, the record contains pertinent VA treatment reports dating since August 3, 2010.  On remand, any pertinent VA treatment reports dating back to July 29, 2009 (i.e., one year prior to the date of the current claim received on July 29, 2010) must be obtained.

Rating for Bilateral Pes Planus

The Board notes that the Veteran has already been awarded the maximum schedular rating (50 percent) under Code 5276 for bilateral pes planus throughout the period of claim.  Nevertheless, the Veteran's attorney has argued that the matter of a higher rating for bilateral pes planus should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

At an August 2010 VA foot examination, it was noted that the Veteran had been working as a security guard until three months prior, when he switched to working full-time as a bus driver because he could not walk for the 8 hours a day that had been expected of him as a security guard.  The VA examiner noted that the Veteran's bilateral pes planus had significant effects on his occupation due to pain and because he could not be on his feet for more than 30 minutes and could not walk for more than 30 minutes.

In the March 2014 notice of disagreement, the Veteran's attorney stated that the current 50 percent rating for bilateral pes planus "still significantly understates the level of disability this [V]eteran endures on a day-to-day basis....This condition causes marked interference with every aspect of the [V]eteran's life.  Please refer this claim for extraschedular consideration."

In light of this evidence, and considering that the schedular criteria for bilateral pes planus (under Code 5276) do not provide for any ratings in excess of the 50 percent already assigned, the Board finds that the matter must be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) (1).

Earlier Effective Date for Award of 50 Percent Rating for Bilateral Pes Planus

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

As noted above, the Veteran indicated in his July 2010 claim that he was "currently being treated" for his bilateral pes planus disability.  On remand, any pertinent VA treatment reports dating back to July 29, 2009 (i.e., one year prior to the date of the current claim received on July 29, 2010) must be obtained.

Ratings for Lumbar Spine Strain with Facet Arthritis, Right Lower Extremity Radiculopathy, and Left Lower Extremity Radiculopathy

In a May 2016 written statement (accompanying the Veteran's VA Form 9) as well as in a December 2016 written statement, the Veteran's attorney indicated that the Veteran's lumbar spine strain with facet arthritis and his right and left lower extremity radiculopathy have worsened since the Veteran was last afforded a VA examination for those disabilities (in February 2013).

On remand, after all outstanding pertinent treatment reports are obtained for the record, a contemporaneous examination to assess these disabilities is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities during the period of the current appeal, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities during the period of the current appeal, to include any pertinent treatment reports (from the VA Southern Nevada Healthcare System or any other VA facility) dating back to July 29, 2009 (i.e., one year prior to the date of the current claim received on July 29, 2010).

2. The AOJ should arrange for a spine examination of the Veteran to ascertain the severity of his service-connected lumbar spine strain with facet arthritis, right lower extremity radiculopathy, and left lower extremity radiculopathy.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating spine and peripheral nerve disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected lumbar spine strain with facet arthritis, right lower extremity radiculopathy, and left lower extremity radiculopathy (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please specifically comment on the overall impact the service-connected lumbar spine strain with facet arthritis, right lower extremity radiculopathy, and left lower extremity radiculopathy have on occupational and daily activity functioning.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

3. The AOJ should forward the record to the Under Secretary for Benefits or the Director of Compensation Service for a determination as to whether an extraschedular rating under 38 C.F.R. § 3.321(b) (1) is warranted for the Veteran's bilateral pes planus.  In the opinion, the Director should specifically consider and address the pertinent evidence of record (including the findings noted at the August 2010 VA foot examination and in the March 2014 notice of disagreement, as outlined above).

4. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for a rating in excess of 50 percent for bilateral pes planus (to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)), an effective date earlier than July 29, 2010 for the award of a 50 percent rating for bilateral pes planus, a rating in excess of 10 percent for lumbar spine strain with facet arthritis, a rating in excess of 10 percent for right lower extremity radiculopathy, and a rating in excess of 10 percent for left lower extremity radiculopathy.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

